 272DECISIONSOF NATIONALLABOR RELATIONS BOARDwriting that it will comply with the foregoing Recommendations,the National LaborRelations Board shall issue an Order requiring the Respondent to take the actionaforesaid.APPENDIXNOTICETO ALLMEMBERS OFLOCAL 157, UNITED ASSOCIATIONOF JOURNEYMENAND APPRENTICES OF THE PLUMBING AND PIPEFITTINGINDUSTRY OF THE UNITEDSTATES ANDCANADA, AFL-CIOPursuant to the Recommended Older of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the NationalLabor Rela-tions Act,as amended,we hereby notify you that:WE WILL NOT strikeor encouragethe employees of Modern Housing Facili-tiesInc.,RoachPlumbing andHeating, Useryand Sims,Prose Electric, or anyother employerengaged inthe final assembly ofprebuilt housing units manu-facturedby MidwestHomes, Inc., to engage in a strike or a concerted refusalin the course of their employmentto performservices when an object thereofis to forceor requireMidwest Homes,Inc., to assign the plumbingwork per-formed in its prebuilt housing unitsatCarlisle,Indiana, to our membersrather thanto employeesofMidwestHomes, Inc., who were not members ofour labor organization unlessMidwestHomes, Inc., fails to conform to anorder certifyingus as the bargaining representative of the employees perform-ing such work.LOCAL 157, UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPEFITTING INDUS-TRY OF THE UNITED STATES AND CANADA, AFL-CIO,LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remainposted for60 consecutivedays from the date ofposting,and must not be altered,defaced, or covered by anyother material.Ifmembers have any question concerning this notice or compliancewithits pro.visions, theymay communicatedirectly withthe Board's RegionalOffice, 614 ISTACenter, 150 West Market Street,Indianapolis,Indiana46204,Telephone 633-8921.Western Gear Corporation,Heavy Machine DivisionandLocalNo. 8, Office and Professional Employees International Union,AFL-CIO,Petitioner.Case 19-RC-3870.July 08, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held at Seattle,Washington, on March 9 and 22 and April 5 and 6, 1966, beforeHearing Officer John D. Nelson. Thereafter, the Petitioner andEmployer filed briefs. The I--Tearing Officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Jenkins and Zagoria].160 NLRB No 25. WESTERN GEAR CORPORATION273Upon the entire record in this case, including the briefs, the Boardfinds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertainemployees of the Employer.'3.A question affectingcommerce existsconcerning the representa-tion of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.4.The appropriate unit:The Petitioner's unit request is limited to office and plant clericals.The Petitioner expressly does not seek to include any employeeclassi-fications that may be found to be technical.The Employer agrees on the appropriateness of a clerical unit, butcontends that if certain classifications it considers to be technical areincluded in the unit as requested by the Petitioner, all technicals witha sufficient community of interest should be included. The Employ-er's request for the inclusion of certain technical employeesit urgeshave a communityof interestwith others sought is thus conditionalonly.Since Board precedents support and the parties agree upon theappropriateness of a unit limited toclericals and excludingtechnicals,we find itunnecessaryhere to explore theextentto which anotherunit including technical employees might also be appropriate on thebasis of the principles laid down inThe Sheffield Corporation,134NLRB 1101. We limit our consideration here, therefore, to the issuecontested : whether the disputed categories are clerical or technical.The parties stipulated, and we find, that nine named classificationsare properly includable in the clerical unit.2 The partiesdo not agreeon whethercertainother classifications should be included in the unit.The Petitioner contends that the clerical unit should also includeaccountants, blueprint machine operators, coordinators, dispatchers,.and schedulers, classifications which the Employer would exclude astechnical and not clerical. The Employer would also include in theclerical unit three buyer- classifications, application engineers, con-tract administrators, and draftsmen.,' The Petitioner would excludethe buyer classifications, primarily as managerial, and the lattercategories as technical.International Association of Machinists and Aerospace Workers,Lodge No.130, AFL-CIO, whichrepresents the Employer's production and maintenance employees,was allowedto intervene in this proceeding on the basis of a showing of interest.2 The agreed-upon classifications are as follows:accounting clerks, senior tabulatingmachineoperators,clerk-typists,keypunch machine operators,general clerks,switchboardoperator-receptionists,stenographers,receiving clerks, and senior clerks.257-551-6T-vol. 160-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe employees, in both the agreed-upon and disputed classifica-tions, are practically all employed in five of the Employer's depart-ments, located on two floors of a single building at its Everett plant.The functions they perform are generally supportive of the Employ-er'smanufacturing operations.The dispatchers' and schedulers'duties also require their periodic presence in particular areas of theplant, to assure continuity of manufacturing, and to make certainthat delivery schedules on projects are met.The task of determining whether employees, whose duties arerelated to the production and manufacturing function in a plant ofthe type here involved, are plant clerical employees or technicalemployees is at times difficult. Generally, however, those held to betechnical employees are employees who do not meet the strict require-ments of the term "professional employee" as defined in the Act, butwhose work is of a technical nature, involving the use of independentjudgment and requiring the exercise of specialized training usuallyacquired in colleges or technical schools or through special courses.Where employees have interests and working conditions similar tothose of production employees, but do not perform work of a tech-nical nature, or possess specialized training or exercise independentjudgment in performing their duties, they are usually found to beplant clerical employees.3 Bearing the above distinguishing character-istics of plant clerical and technical employees in mind, the classifica-tions in dispute are discussed below by department.The Employer would exclude from the unit as technical employ-ees four accountants, whom the Petitioner claims perform only rou-time clerical duties. It is contended by the Employer that the educa-tional training of these employees, and the independent nature of thejudgments they make, qualify them as technical employees. Two ofthe accountants perform cost accounting functions, while the othershandle accounts payable and receivable and credit matters; and allare subject to supervision by a chief accountant, who in turn reportsto the Employer's comptroller. The only accountant to testify, Slack,a cost accountant, whose duties the evidence shows are also typicalof the remaining 3 accountants, described his own work as recurrentand routine. None of the accountants are certified, although two arecollege graduates who majored in accounting. The others lack exten-sive education in accounting, although one has had considerableexperience in his present accounting position. Although the evidenceconcerning these accountants shows that their weekly earnings rangefrom about $120 to $180, it does not in our opinion show that theycustomarily use specialized educational training regularly to make3The Sheffield Corporation,134 NLRB 1101;Litton Industries of Maryland,Incorporated,125 NLRB 722, 724. WESTERN GEAR CORPORATION275the kind of independent judgments which would qualify them astechnicals.Accordingly, as we find that they perform only-clericalduties,we shall include the accountants in the unit.4The Employer seeks to include the classification of applicationengineer in the marketing department, contending that the employeeemployed in that category performs only a routine clerical functionwith respect to incoming invitations for bids, assigning them a num-ber and processing them before bids are prepared. The Employer'schief engineer, however, concedes that this position is presently filledby Borst, a graduate engineer who screens bid invitation's to deter-mine if they concern projects of a nature that the Employer is quali-fied to bid on and manufacture. Borst refers to and discusses withthe engineering department invitations that he deems suitable, andsends to the inquiring firm letters of quotation which he prepares.The application engineer receives a salary between $600 and $700 permonth. We find, on the basis of the above evidence that the classifica-tion of application engineer is at least a technical one, in view of theapplication engineer's educational qualifications, his substantial con-tacts with the engineering department, and the independent judgmentwe find he exercises in analyzing a wide variety of bid invitations,and referring selected ones to the engineering department. Accord-ingly, we shall exclude this classification from the clerical unit.'The Employer seeks to include in the unit three classifications inits purchasing department: namely, buyer, buyer follow-up, and out-side buyer follow-up, contending that the purchasing of materialsfor its manufacturing operations by the employees assigned to theseclassifications, is a routine clerical function, performed in accordancewith departmental requests which specify the needed materials orshop supplies. The evidence shows, however, that the buyer has dis-cretionary authority to pledge the Employer's credit up to $5,000.The buyer follow-up, while presently performing some clerical duties,is also given responsibility for the preparation of purchase ordersinvolving the Employer's credit. The evidence also shows that hebears a trainee relationship to the buyer. The two outside buyersfollow-up expedite delivery of materials to the Employer, but spendpractically all of their time performing this function away from theEverett plant. The buyer and outside buyers follow-up receivemonthly salaries in the $600 to $700 range, while the hourly earningsof the buyer follow-up are about $500 per month. On the basis ofthe above evidence which manifests the exercise of managerial respon-sibility by the buyers we exclude them and the buyer follow-up,4Westinghouse Air BrakeCompany,119 NLRB 1391, 1393.5Ladish Company,126 NLRB 555, 558. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhom we find to be in a trainee status, from the units The outsidebuyer follow-up category is also excluded from the unit as it isapparent that employees in this category lack a sufficient communityof interest with the plant employees to be included in the office andplant, clerical unit 7 in view of their almost continuous absence fromthe plant.8The Employer in its brief urges that four contract administratorsin its marketing, and contract administration departments should beincluded in the unit because they merely perform routine clericalfunctions in dealing with other companies. But the only relevanttestimony cited in the brief itself, in the discussion of the duties ofschedulers and planners, convinces us that contract administratorsconsistently utilize fundamentally technical knowledge and trainingin handling contract relations with the Employer's customers andthat their duties in this regard do require the use of independentjudgment.Accordingly,we find that the contract administratorclassification should be excluded from the unit as a technical category.In the production control department the Petitioner would includein the unit schedulers and dispatchers, contending that the evidenceshows that employees in both these classifications, at most, expediteproduction, either at a single plant location, where a dispatcher isordinarily assigned; or throughout the plant, where schedulersnormally exercise a project responsibility; and that schedulers anddispatchers do not exercise the independent judgment or have theeducation or training usually possessed by technical employees. TheEmployer contends that the evidence shows that dispatchers andschedulers possess the requisite qualifications for exclusion from theunit as technical employees and that employees in both classificationsutilize the type of independent judgment which technical employeesexercise.As regards education and training, the schedulers and dispatchersas a group have an adequate amount to qualify as technical employ-0Federal Television and RadioCompany,120 NLRB 1652, 1653.7Federal Television and Radio Company, supra,at 1655.8The record establishes that the buyer has discretionary authority to pledge the Em-ployer's credit only on those apparently infrequent occasions when the purchasing agentis not available,and it appearsfrom the record that the buyer's duties are largely clericalin nature,Member Zagoriawould thereforeinclude thebuyer,and afortiorithe buyerfollow-up, in the clerical unit. The evidence concerning the outside buyers-follow-up con-sistslargely of testimony by the buyer, It appears from such testimony that as of the timeof the hearing one of the outside buyers-follow-up was spending 2 days each week work-ing at theplant andthe other was expected to return shortly from a field trip ; the wit-nesswas, however, apparently not familiar with the work of the former while in the plantand notprivy to management's plans for the latter upon his return. In addition, the recordfails to reflect sufficiently the overall division of time of these employees between in-plantand out-plant duties, or the nature of their in-plant duties. In view of all these circum-stances,Member Zagoria would permit the outside buyers-follow-up to vote subject tochallenge. WESTERN GEAR CORPORATION277ees.Thus, the evidence reflects 100 hours formal training in ArmyEngineering School in the case of one scheduler,and 2 years in engi-neering in a junior college in the case of another.Other schedulersand dispatchers have training in engineering and mechanical draw-ing, as well as relevant technical on-the-job training.The schedulerreceives a monthly salary ranging from$600 to $725,while the totalmonthly hourly earnings of a dispatcher approximate$500.We findadequate evidence that the schedulers regularly exercise independentjudgment, which utilizes their educational training and experiencein important phases ofthe Employer's heavy manufacturing opera-tions.They must have a knowledge of different types of steel andcastings,and the various operations performed by numerous intri-cate machines,and then regularly use this knowledge in schedulingproduction work. Also, using the same data,schedulers can, wherea particular manufacturing machine becomes overloaded,direct par-ticular work shifted to other machines, which perhaps will performthe required operation less efficiently than the most desirable machinetowhich the work could be assigned, but nevertheless will speed aparticular project to completion.This authority to control the pro-duction load at particular manufacturing locations in the plant, andto make prompt arrangements to compensate for any overload whichmay result from assignments by other schedulers, requires the useof independent judgment,and appears essential to enable theEmployer to meet its delivery commitments.In addition,schedulerscheck the manufacturing orders prepared by planners to see thatthey conform to the relevant engineering drawings before schedulinga particular project for production.It also appears from the evidencethat schedulers are responsible for seeing that a major machineryset-up is not completely disassembled and rebuilt if it can insteadbe modified to handle forthcoming projects. On the basis of the aboveevidence,we conclude that the schedulers'duties are more complexand responsible than those of ordinary production expediters, andwe find that this classification is a technical one requiring the use ofconsiderable independent judgment. Accordingly, we shall excludeschedulers from the clerical unit.°The record shows that schedulers have in the past, during someperiods,been assigned as dispatchers to a particular plant location,where they have had no basic responsibility other than to assure expe-ditious manufacturing of items and projects reaching their assignedstations. They then functioned only as ordinary production expedit-ers in their assigned areas.We include employees who may still beCopeland Ref? ige) ation Coi poration,118 NLRB 1364, 1366. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDperforming such duties in this classification in the office and plantclerical unit defined herein.10The Employer also urges that an hourly coordinator who isassigned to the production control department and whose principalduty is to maintain an adequate inventory of material and parts atthe Employer's plant should be excluded from the unit as a technicalemployee. The evidence shows, however, that the coordinator is ableto formulate most of his requests for necessary material and shopsupplies on the basis of information previously supplied to him bythe various departments of the Employer. Moreover, while the pres-ent coordinator has had some courses in production-metal casting,his principal educational background is in general business courses,accounting methods, analysis, and sales. The coordinator is hourlyrated, earning between $2.50 and $3 per hour. On the basis of theabove evidence we conclude that the coordinator does not qualify asa technical employee.We find that his duties are primarily clerical,and we shall include him in the unit defined herein.The Employer would exclude blueprint machine operators in theengineering department, contending that they are technical employ-ees (or that at least their duties relate closely to the engineeringdepartment). However, the evidence shows that their principal dutiesare to utilize copying machines to reproduce engineering drawingsand blueprints, and route the copies to various departments of theEmployer, which need to consult them, either during manufacturingor in dealing with customers. There is a lack of evidence supportingthe contention that the blueprint machine operators are technicalemployees, although it is true that in some past cases where blue-print machine operators' functions were limited to serving personnelperforming engineering duties they have been placed in units withengineers. In the present case, however, as the distribution functionperformed by the blueprint machine operators serves several non-engineering departments of the Employer, and as they have none ofthe qualifications of technical employees, we shall include them inthe office clerical and plant clerical unit as the Petitioner requests."Finally, the Employer contends that draftsmen in its engineeringdepartment merely perform clerical functions, and do not qualify astechnical employees as Petitioner contends.We find no merit in thiscontention of the Employer, as its own exhibits reflect that the drafts-men have adequate education and training to qualify as technicalemployees. Even draftsmen in the lowest skilled category have had10Kearney & Trecker Corporation,121 NLRB 817 However, employees who exerciseduties requiring judgments of the independent and responsible type now made by sched-ulers, either at particular work stations, or throughout the plant, are excluded from theunit as technical employees."Albs-Chalmers Manufacturing Company-Ptttsburgh Works,128 NLRB 87, 89. J. C. PENNEY Co., INC.279training in engineering in junior colleges and engineering institutes.The draftsmen prepare detailed drawings of components and assem-blies using layouts and instructions received from design engineers.However, it is clear that they use trigonometry, geometry, and a widevariety of technical symbols in their work, exercise discretion in draw-ing mating parts, and in some instances determine whether certainparts should be machined or fabricated. On the basis of the above evi-dence, we find that the draftsman classification should be excluded asa technical one.12Accordingly, we find that the following employees constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All office clerical and plant clerical employees of the Employer'sHeavy Machine Division plant, Everett,Washington, includingaccountants A, accountants B, accounting clerks, senior tabulatingmachine operators, clerk-typists, keypunch machine operators, gen-eral clerks, switchboard operator-receptionists, coordinators, dispatch-ers, stenographers, receiving clerks, blueprint machine operators, andsenior clerks, but excluding application engineers, contract adminis-trators, estimators, field service representatives, buyers, buyers follow-up, outside buyers follow-up, schedulers, planners, tool designers,draftsmen, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.] 1313Litton Industries of Maryland,Incorporated,125 NLRB 722, 72511An election eligibility list, containing the names and addresses of all the eligible 'voters,must be filed by the Employer with the Regional Director for Region 19 within 7 days afterthe date of this Decision and Direction of Election.The Regional Director shall make thelist available to all parties to the election No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to com-ply with this requirement shall be grounds for setting aside the election whenel er properobjections are filed.Excelsior Underwear Inc.,156 NLRB 1236.J. C. Penney Co., -Inc.andInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local No. 452J. C. Penney Co., Inc.andInternational Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Local Union No.452, Petitioner.Cases 27-CA.-1769, 1821, and27-RC-2773.July 29,1966DECISION AND ORDEROn March 16, 1966, Trial Examiner David Karasick issued hisDecision in the above-entitled proceeding, finding that the Respond-160 NLRB No. 26.